EXHIBIT 10.1 LICENSE AGREEMENT License Agreement made effective this 14th day of October, 2009 (the "Effective Date") by and between Global Resource Corporation as Licensor (hereinafter called "Licensor"), a Nevada corporation having a principal place of business at 1000 Atrium Way, Suite 100, Mount Laurel, New Jersey 08054 and Universal Alternative Fuels, Inc., as Licensee (hereinafter called "Licensee"), a Nevada corporation having a principal place of business at 1400 Old Country Road, Suite 206, Westbury, NY 11590. WHEREAS, Licensor has developed certain microwave technology for the recovery of commercially usable energy or energy-producing materials, such as oil and gas, together with by-products which may have commercial value, and Licensor has filed certain patent applications for the protection of such technology, which patent applications are pending; WHEREAS, Licensor continues, and has continued, directly, and indirectly through contractors (e.g., Ingersoll Production Systems), to perform research and development and has improved upon, added to, and enlarged its technology beyond the content of the patents pending, and intends to continue to do so; WHEREAS, Licensee desires to establish a business of (a) selling machines embodying the microwave technology of Licensor as applied to oil shale and coal to recover commercially usable energy, energy-producing materials and by-products from such sources and (b) using such machines itself for the recovery of energy, energy-producing materials and by-products from oil shale and/or coal and (c) sub-licensing the use of the Technology, the pending Continuation Application and the process hereinafter described within the Licensed Field of Use; WHEREAS, Licensor has filed a continuation application with the U.S. Patent and Trademark Office ("PTO") for the microwave processing of (i) oil shale and (ii) coal, a true and complete copy of which is attached as Schedule A to this License Agreement (the "Continuation Application"); WHEREAS, Licensee desires to secure an exclusive, royalty-free world-wide license for the application of the Licensor's Technology (now or hereafter acquired) and the patents pending to the recovery of energy, energy-producing materials and by-products from oil shale and/or coal, for the foregoing business purposes; WHEREAS, Licensor is agreeable to licensing Licensee, on an exclusive and royalty-free basis, world-wide, for the use of the Technology solely in the Licensed Field of Use and the patents pending for the recovery of energy, energy-producing materials and by-­products from oil shale and/or coal, for the foregoing business purposes of Licensee; WHEREAS, Licensee acknowledges that Licensor has entered into a JDA with Schlurnberger for the development of the technology as applied to heavy oils, and Licensor and Licensee agree that this License Agreement does not include any application covered by the subject matter of the JDA with Schlumberger; and Licensee also acknowledges its awareness of a Marketing and Licensing Agreement (the "C6 Agreement") entered into by Licensor with C6 Energy Pty. Ltd ("C6") which is the subject of a termination notice by Licensor; 1 WHEREAS, the parties have negotiated and have reached certain understandings, and desire a document to evidence and formalize such understandings; WHEREAS, in connection and simultaneous with the execution of this License Agreement, the Licensor has executed a Security Agreement (the "Security Agreement") granting the Licensee security interests in the Continuation Application and the Existing Prototype Machine currently located at the Ingersoll plant in Rockford, Illinois (together, the "Security interests"); NOW, THEREFORE, intending to be legally bound and in consideration of the mutual promises and covenants contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties have agreed, and do hereby agree, as follows: ARTICLE I- DEFINITIONS For the purpose of this License Agreement, and solely for that purpose, the terms set forth hereinafter shall be defined as follows: (a)"Cost to Manufacture" shall mean all direct costs the Licensor incurs in connection with the manufacture of any machine, such as (i) raw materials, parts and sub-assemblies, (ii) direct, manufacturing labor, (iii) utilities, and (iv) reasonable depreciation of directly-used tools, machines, and the manufacturing facility but there shall be specifically excluded from this calculation of cost all of the following: any research and development expenses of Licensor and or its contractor(s) (e.g., Ingersoll Production Systems); the general and administrative overhead (G&A) of Licensor and/or its contractor(s), salaries and employee benefits of Licensor's and its contractor(s)' employees other than of those engaged directly in the manufacturing process; and any and all other non-manufacturing costs and expenses of Licensor and/its contractor(s). (b)"Existing Prototype Machine" shall mean that certain existing prototype machine of the Licensor at the date hereof located in Rockford, Illinois known as the "PPS-TR Microwave Prototype Processor", as more specifically described in Schedule B attached hereto and made a part hereof. (c)"Licensed Field of Use" shall mean microwave energy applications relating to the recovery from (i) oil shale and (ii) coal to recover commercially usable energy, energy-producing materials and by-products from such sources, whether by its own use of machines embodying the Technology, the sale of machines embodying the Technology or the sub-licensing of the Technology in the Licensed Field of Use. (d)"Licensed Process" shall mean a method or process in the Licensed Field of Use either covered by the Patent Rights or by the Technology (now or hereafter acquired). (e) "Licensed Product(s)" shall mean a product in the Licensed Field of Use that is covered by the Continuation Application, Patent Rights and/or Technology. 2 (f)"Licensed Territory" shall mean all countries of the world. (g)"Parties" shall mean Licensor and Licensee, and "Party" shall mean Licensor or Licensee as the text may dictate. (h) "Patent Rights" shall mean the patents and/or patent applications identified in the Continuation Application, together with any divisional, continuation, or continuation-in-part applications based thereon, any patents resulting from any of said applications and any reissues or extensions that may be based on any of said patents, and shall also include all improvements, modifications, enlargements and extensions made to any of the Patent Rights during the term of this License Agreement. For the avoidance of doubt, the Patent Rights relating to the License shall be limited to the Licensed Field of Use. (i) The phrase "covered by the Patent Rights" and equivalent language as used herein shall mean covered by a valid claim of an issued, unexpired patent within the Patent Rights or by a claim being presented in a pending patent application within the Patent Rights. Any claim being presented in a pending patent application shall be deemed to be the equivalent of a valid claim of an issued, unexpired patent for purposes of the grant of the License. (j)"Seller" shall mean one who sells. (k) "Sublicensee" shall mean a sublicensee pursuant to Article IV (a) hereof; (l) "Technology" shall mean the microwave technology of Licensor as applied to oil shale and/or coal only and shall include for this purpose not only the content of the Patent Rights and the content of any future patents issued or applied for in the Licensed Field of Use, but all improvements, modifications, enlargements and extensions thereto, now or hereafter existing, whether or not Licensor seeks additional patent protection thereon, together with all software programs used to design, install and operate the machines, all proprietary data and trade secrets, all know-how, inventions and discoveries (whether patentable or not), invention disclosures, improvements, trade secrets, proprietary information, know-how, technology, technical data, supplier lists and customer lists and all documentation relating to any of the foregoing; databases, data collections and content and all rights therein, throughout the world (collectively "Data Collections"); all computer software, including all source code, object code, firmware, development tools, files, records data, and documentation (including design documents, flowcharts and specifications therefor), and all media on which any of the foregoing is recorded (collectively "Software"); (m)"Trademarks" shall mean all trademarks, trade names, service marks, corporate names brand names, trade dress, designs and logos and other source indicators, and all registrations and applications for registration thereof and all other rights corresponding thereto throughout the world, together with the goodwill of any business symbolized thereby of the Licensor that relate to the Patent Rights in the Licensed Field of Use; and (n) "Used" (or "Use") shall mean use of the Patent Rights or the Technology within the Licensed Field of Use in return for any form of consideration having monetary value including for this purpose equity ownership or investment in any entity regardless of the form of ownership or investment. 3 ARTICLE II - LICENSE (a)(i) Licensor hereby grants and agrees to grant to Licensee and Licensee hereby accepts and agrees to accept from Licensor, upon the terms and conditions herein specified, an exclusive, world-wide, royalty-free license, with right to sublicense, in the Licensed Field of Use under the Patent Rights and the Technology (i) to practice the Licensed Process as a service to others or for the Licensee itself, (ii) to make, to have made, to use in the practice of the Licensed Process and to sell, offer to sell, lease, distribute, export and import Licensed Products in the country or countries in which the Patent Rights are or shall be in effect and in each such country's territories and possessions, and (iii) to use the Licensor's Trademarks associated therewith, to the full end of the term or terms for which the Patent Rights and the Technology are or shall be issued, unless the license or this License Agreement shall be sooner terminated as hereinafter provided. (a) (ii) Licensor agrees to indemnify and hold harmless Licensee and each of its respective members, managers, officers, directors, agents, employees and affiliates (a "Licensee Party") from and against any and all losses, claims, damages or liabilities, including penalties on reserves, to which it may become subject that result from any claim asserted by any other party licensed by or contracting with Licensor against Licensee Party arising out of, related to or in connection with any Licensor contract regardless of how such claim is denominated or described, and including all suits, actions, proceedings, demands, assessments, judgments, costs, reasonable attorneys' fees and expenses incident to any of the foregoing matters, including those reasonable costs, charges and expenses (including any expenses resulting from any investigation or inquiry) with respect to the participation of any Licensee Party in defense thereof, whether or not the Licensee Party is named as a party. (b)The foregoing grant and acceptance of the License is specifically made subject to an option on the part of the Licensor to repurchase the License and retain the Existing Prototype Machine upon certain terms and conditions as follows: (i) Contemporaneously with the execution of this License Agreement, Licensee has given Licensor a Purchase Order for an initial machine (Licensed Product) embodying the technology adapted for use with oil shale (referred to in this License Agreement as the "initial machine" as differentiated from the Existing Prototype Machine, as defined), Licensee shall have a "wait and see" period of hundred eighty (180) days from the date of this License Agreement) to terminate that purchase order for the initial machine; but such right is dependent upon Licensor's failure, within one hundred fifty (150) days from the date of this
